Citation Nr: 1648359	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Appellant initially requested a local office Board hearing, but withdrew the request in a July 2016 phone call with the RO.


FINDING OF FACT

In a July 2016 letter, the Veteran clearly and unambiguously withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased rating for right peripheral neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased rating for left peripheral neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In a July 2016 letter, the Veteran clearly and unambiguously indicated that the he wished to withdraw the appeal pending before the Board.  In December 2016, the Veteran's representative provided argument in support of the claims.  However, the Veteran's representative's Appellant's Brief provided no recognition to the Veteran's July 2016 withdrawal - thus, the Board finds no ambiguity regarding the withdrawal as the Appellant's Brief did not reflect a complete review of the record or otherwise explain that the Veteran did not intend to withdraw his claims.  

Inasmuch as the Veteran has withdrawn his appeal regarding the issues of entitlement to an increased rating for right and left lower peripheral neuropathy, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


